DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed October 25, 2022. Claims 1-8 & 10-15 are pending. Claim 9 has been canceled. Claims 1, 7-8 & 10 has been amended.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar et al. (US 2014/0276747) (“Abunassar” hereinafter) in view of Weaver et al. (US 6,770,066) (“Weaver” hereinafter).
In regards to claim 1, Abunassar discloses a catheter 12, which elongates in one direction and has a proximal end and a distal end, the catheter 12 comprising: 
a first support member 50 located near the distal end of the catheter 12 and having a first hollow with both open ends; 
a second support member (i.e., distal end portion of shaft 16) located near the proximal end of the catheter 12 in comparison to the first support member 50 and having a second hollow with both open ends; 
an operating tube 68 configured to elongate in one direction and having a third hollow with both open longitudinal ends, the operating tube 68 being inserted into the first hollow and the second hollow and fixed to the first support member 50 or the second support member (i.e., distal end portion of shaft 16) to move the first support member 50 or the second support member (i.e., distal end portion of shaft 16) in a longitudinal direction; 
at least one connection member 22 having one end connected to the first support member 50 and the other end connected to the second support member (i.e., distal end portion of shaft 16), wherein when a distance between the first support member 50 and the second support member (i.e., distal end portion of shaft 16) decreases, at least a part of the at least one connection member 22 is bent so that the bending portion becomes away from a central axis of the third hollow; 
at least one electrode 24 provided at the at least one connection member 22 to generate heat (see at least par 0062); and 
a shaft body 16 located near the proximal end of the catheter 12 in comparison to the Application No. To Be AssignedPage 4 of 9second support member (i.e., distal end portion of shaft 16) to elongate in one direction, the shaft body 16 having a fourth hollow with both open longitudinal ends so that the operating tube 68 is inserted therein and movable in the longitudinal direction (see at least abstract, figs. 1, 4A-B & 9 and par 0040-0045, 0054-0055 & 0064).  
Abunassar discloses a catheter 12, as described above, that fails to explicitly teach a catheter wherein the shaft body is configured so that a central axis of the fourth hollow does not coincide with a central axis of the catheter,  wherein the operating tube is inserted into the fourth hollow, wherein the shaft body further has a fifth hollow formed therein in the longitudinal direction, separately from the fourth hollow, wherein the fifth hollow is provided at an outer side of the fourth hollow and is biased to any side based on the central axis of the catheter and has a bent form along the outer circumference of the fourth hollow.
However, Weaver teaches that it is known to provide a catheter wherein the shaft body 10 is configured so that a central axis of the fourth hollow 32 does not coincide with a central axis of the catheter, wherein the operating tube is inserted into 

    PNG
    media_image1.png
    178
    177
    media_image1.png
    Greyscale

the fourth hollow 32, wherein the shaft body 10 further has a fifth hollow 34 formed therein in the longitudinal direction, separately from the fourth hollow 32, wherein the fifth hollow 34 is provided at an outer side of the fourth hollow 32 and is biased to any side based on the central axis of the catheter and has a bent form along the outer circumference of the fourth hollow 32 (see at least abstract, figs. 3A, 10 & 16; col. 8, lines 5-20 & 28-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar wherein the shaft body is configured so that a central axis of the fourth hollow does not coincide with a central axis of the catheter,  wherein the operating tube is inserted into the fourth hollow, wherein the shaft body further has a fifth hollow formed therein in the longitudinal direction, separately from the fourth hollow, wherein the fifth hollow is provided at an outer side of the fourth hollow and is biased to any side based on the central axis of the catheter and has a bent form along the outer circumference of the fourth hollow as taught by Weaver since such a modification would amount to a simple substitution of one known element (i.e., as taught by Abunassar) for another (i.e., as taught by Weaver) to obtain predictable results such as providing two or more independent lumens extending to ports at the distal tip for passage of instruments and/or accessories--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Abunassar discloses the catheter 12 according to claim 1, further comprising: 
a guide wire 66 configured to elongate in one direction and inserted into the third hollow through both open ends of the operating tube 68 to be movable in the longitudinal direction inside the third hollow (see at least abstract, figs. 1, 4A-B & 9 and par 0041 & 0057).  
In regards to claim 3, Abunassar discloses the catheter 12 according to claim 1, wherein the operating tube 68 is fixed to the first support member 50 and is movable in the longitudinal direction inside the second hollow (see at least abstract, figs. 1, 4A-B & 9 and par 0055-0057).  
In regards to claim 7, Abunassar discloses the catheter 12 according to claim 1, further comprising: 
a power supply wire electrically connected to the at least one electrode 24 to give a power supply path to the at least one electrode 24 (see at least par 0042 & 0062).  
In regards to claim 15, Abunassar discloses a denervation apparatus, comprising the catheter 12 defined in claim 1 (see at least abstract, figs. 1, 4A-B & 9 and par 0040-0045, 0054-0055 & 0064).
Claim(s) 4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Fuimaono et al. (US 2003/0125770) (“Fuimaono” hereinafter).
In regards to claim 4, Abunassar as modified by Weaver discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter wherein the operating tube includes: an inner tube configured to elongate in one direction and having the third hollow; a mesh tube having a mesh form and configured to surround an outer surface of the inner tube; and an outer tube configured to elongate in one direction and surround the outer surfaces of the inner tube and the mesh tube. However, Fuimaono teaches that it is known to provide a catheter 10 (see at least par 0020) wherein the operating tube 22 includes: an inner tube (i.e., inner layer) configured to elongate in one direction and having the third hollow; a mesh tube (i.e., braided stainless steel mesh) having a mesh form and configured to surround an outer surface of the inner tube (i.e., inner layer); and an outer tube (i.e., outer layer) configured to elongate in one direction and surround the outer surfaces of the inner tube (i.e., inner layer) and the mesh tube (i.e., braided stainless steel mesh) (see at least par 0025). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver wherein the operating tube includes: an inner tube configured to elongate in one direction and having the third hollow; a mesh tube having a mesh form and configured to surround an outer surface of the inner tube; and an outer tube configured to elongate in one direction and surround the outer surfaces of the inner tube and the mesh tube as taught by Fuimaono since such a modification would amount to applying a known technique (i.e., as taught by Fuimaono) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing a catheter that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 6, Abunassar as modified by Weaver discloses the catheter 12 according to claim 1,  that fails to explicitly teach a catheter wherein the shaft body 16 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body.  However, Fuimaono teaches that it is known to provide a catheter wherein the shaft body 12 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body (see at least abstract and par 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver wherein the shaft body 16 includes: an inner body configured to elongate in one direction and having the fourth hollow; a mesh body having a mesh form and configured to surround an outer surface of the inner body; and an outer body configured to elongate in one direction and surround the outer surfaces of the inner body and the mesh body as taught by Fuimaono since such a modification would amount to applying a known technique (i.e., as taught by Fuimaono) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing a catheter that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of West et al. (US 5,318,525) (“West” hereinafter).
Abunassar as modified by Weaver discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter wherein the operating tube includes: Application No. To Be AssignedPage 5 of 9an outer tube configured to elongate in one direction and having the third hollow; and a coil tube having a coil form and configured to surround an inner surface of the outer tube. 
However, West teaches that it is known to provide a catheter wherein the operating tube 10 includes: Application No. To Be AssignedPage 5 of 9an outer tube 34 configured to elongate in one direction and having the third hollow; and a coil tube 36 having a coil form and configured to surround an inner surface of the outer tube 34 (see at least figs. 1 & 3 and col. 5, lines 65-68 & col. 6, lines 1-13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver wherein the operating tube includes: Application No. To Be AssignedPage 5 of 9an outer tube configured to elongate in one direction and having the third hollow; and a coil tube having a coil form and configured to surround an inner surface of the outer tube as taught by West since such a modification would amount to applying a known technique (i.e., as taught by West) to a known device (i.e., as taught by Abunassar) ready for improvement to achieve a predictable result such as providing an operating tube that constructed to provide desired degrees stiffness, flexibility, and/or torque transmission along the length thereof as is known in the art--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Phan et al. (US 2005/0171536) (“Phan” hereinafter).
Abunassar as modified by Weaver discloses the catheter 12 according to claim 7, wherein the power supply wire is configured to be inserted into the fifth hollow and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the at least one electrode. 
However, Phan teaches that it is known to provide a catheter wherein the power supply wire (32, 34, 36) is configured to be inserted into the fifth hollow 38 and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the electrode 24 (see at least figs. 1-2 and par 0063-0064). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver wherein the power supply wire is configured to be inserted into the fifth hollow and movable in the longitudinal direction, and is connected from the proximal end of the catheter to the electrode as taught by Phan in order to connect the electrode to an electrical connector to a suitable power supply and control apparatus.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Dando et al. (US 2015/0306806) (“Dando” hereinafter).
In regards to claim 10, Abunassar as modified by Weaver discloses the catheter 12 according to claim 7, that fails to explicitly teach a catheter wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow. However, Dando teaches that it is known to provide a catheter 10 wherein the power supply wire is provided in plural so that the power supply wires (i.e., electrical wires) are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow 12 (see at least figs. 3-6 and par 0035 & 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar as modified by Weaver wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Dando since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
In regards to claim 11, Abunassar as modified by Weaver discloses the catheter 12 according to claim 10, that fails to explicitly teach a catheter wherein the power supply wires are inserted between an inner surface and an outer surface of the shaft body and are fixedly coupled to the shaft body. However, Dando teaches that it is known to provide a catheter wherein the power supply wires (i.e., electrical wires) are inserted between an inner surface and an outer surface of the shaft body 22 and are fixedly coupled to the shaft body 22 (see at least figs. 3-6 and par 0035 & 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar as modified by Weaver wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Dando since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
Claim(s) 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Kunis et al. (US 2006/0111703) (“Kunis” hereinafter).
In regards to claim 10, Abunassar as modified by Weaver discloses the catheter 12 according to claim 7, that fails to explicitly teach a catheter wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow. However, Kunis teaches that it is known to provide a catheter 22 wherein the shaft body 34 is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter 22, and wherein the power supply wire 39 is provided in plural so that the power supply wires 39 are arranged to be spaced apart from each other by a predetermined angle (i.e., 72º) on the basis of the central axis of the fourth hollow (see at least figs. 2-13 and par 0021-0022 & 0026). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar as modified by Weaver wherein the shaft body is configured so that a central axis of the fourth hollow coincides with a central axis of the catheter, and wherein the power supply wire is provided in plural so that the power supply wires are arranged to be spaced apart from each other by a predetermined angle on the basis of the central axis of the fourth hollow as taught by Kunis since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
In regards to claim 12, Abunassar as modified by Weaver discloses the catheter 12 according to claim 10, that fails to explicitly teach a catheter wherein the power supply wires are inserted between an inner surface and an outer surface of the operating tube and are fixedly coupled to the operating tube.  However, Kunis teaches that it is known to provide a catheter wherein the power supply wires 39 are inserted between an inner surface and an outer surface of the operating tube 44 and are fixedly coupled to the operating tube 44 (see at least figs. 8-9 and par 0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the catheter of Abunassar as modified by Weaver wherein the power supply wires are inserted between an inner surface and an outer surface of the operating tube and are fixedly coupled to the operating tube as taught by Kunis since such a modification would amount to a mere aesthetic design that serves the same purpose of channeling the electrical conductors through the catheter body--See In re Seid, 161 F.2d 229, 231, 73 USPQ 431, 433 (CCPA 1947).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Mauch (US 2012/0197246).
While Abunassar discloses the catheter 12 according to claim 7, wherein the power supply wire 22 is provided in contact with an outer surface of the operating tube 68 (see at least figs. 4A-B and par 0041 & 0055), Abunassar as modified by Weaver discloses the catheter according to claim 7, that fails to explicitly teach a catheter Application No. To Be AssignedPage 7 of 9wherein the catheter further comprises a thermally shrinkable film having a thermally shrunken form to surround outer sides of the power supply wire and the operating tube.  
However, Mauch teaches that it is known to provide a catheter 104 Application No. To Be AssignedPage 7 of 9wherein the catheter 104 further comprises a thermally shrinkable film 123 having a thermally shrunken form to surround outer sides (127, 118) of the power supply wire 128 and the operating tube 114 (see at least fig. 1 and par 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver wherein the catheter further comprises a thermally shrinkable film having a thermally shrunken form to surround outer sides of the power supply wire and the operating tube as taught by Mauch in order to hold and form a tapered distal tip of the catheter, which facilitates insertion into the body.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar (‘747) in view of Weaver (‘066) further in view of Condie et al. (US 2013/0296679) (“Condie” hereinafter).
Abunassar as modified by Weaver discloses the catheter 12 according to claim 1, that fails to explicitly teach a catheter further comprising: a deflection wire configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body and a proximal end exposed outwards at a proximal end of the shaft body, the deflection wire being configured to be movable in the longitudinal direction inside the shaft body. 
However, Condie teaches that it is known to provide catheter further comprising: a deflection wire 48 configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body 16 and a proximal end exposed outwards at a proximal end of the shaft body 16, the deflection wire 48 being configured to be movable in the longitudinal direction inside the shaft body 16 (see at least fig. 1 and par 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the catheter of Abunassar as modified by Weaver further comprising: a deflection wire configured to elongate in one direction and having a distal end fixed to a distal end of the shaft body and a proximal end exposed outwards at a proximal end of the shaft body, the deflection wire being configured to be movable in the longitudinal direction inside the shaft body as taught by Condie in order to control, deflect, steer, or otherwise manipulate the distal portion of the catheter.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 & 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0085765 to Voorhees discloses a multi-lumen catheter.
US 5,167,623 to Cianci et al. discloses a multi-lumen catheter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791